Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 8 March 1802
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Louissa
Quincy March 8th 1802—

The mountains have vanished, and the ground is again bare in most places. the roads are excessive rough, and the weather uncommonly cold for March. I hope it will Soften & the Roads become smoother, before Saturday when I shall send in the carriage for you. I do not think that George will have the Measles.
I thought that  voyage to England, would end in a matrimonial engagement in Boston I wish her much happiness and satisfaction. whitcomb & she have lived long enough together to know each others tempers, dispositions & habits; and have the better chance for accommodationdating their tempers to each other. I hope they will meet with encouragement and Success.
As to finding you a cook in this place, I have not the least chance; we have not any Such persons; I cannot find one for myself—I might find you a young Girl of ten or eleven years old capable of attending George & running after him now he has got So large, and you might find it convenient to keep Betsy in the cooks place, and take a Girl who under Lyda might attend George You will judge of this yourself—I want to have George come up I am affraid he will forget us:
Affectionatly yours
A Adams